

117 HR 4630 IH: No Fly for Illegals Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4630IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Cawthorn (for himself, Mr. Perry, Mr. Duncan, Mr. Steube, Mr. Norman, Mrs. Greene of Georgia, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the use of Federal funds for the airfare of aliens unlawfully present in the United States, and for other purposes.1.Short titleThis Act may be cited as the No Fly for Illegals Act.2.ProhibitionThe Immigration and Nationality Act is amended by inserting after section 273 the following:273A.Prohibition on use of Federal funds for airfare for certain aliens(a)In generalNo Federal funds may be used to compensate an airline for transporting an alien for the purpose of the alien’s entry into, or relocation within, the United States if the presence of such alien in the United States is unlawful.(b)ExceptionSubsection (a) shall not apply in any case in which an airline transports an alien for the purpose of—(1)removal of the alien from the United States; or(2)protecting the alien from an imminent threat to the life or physical safety of the alien, including transportation for the purpose of a medical evacuation.(c)COVID–19For purposes of this section, the Coronavirus Disease 2019 pandemic shall not be considered an imminent threat to the life or physical safety of an alien..